Citation Nr: 0614896	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  04-37 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability, to include on a secondary basis.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for the residuals of 
dental trauma for the purpose of obtaining VA outpatient 
dental treatment.

6.  Entitlement to an initial evaluation in excess of 10 
percent for hemorrhoids.

7.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to March 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in November 2002, the RO denied the 
veteran's claims for service connection for left foot and 
bilateral knee disabilities, hypertension, hemorrhoids and 
bilateral hearing loss.  A March 2003 rating decision denied 
service connection for residuals of dental trauma for the 
purpose of obtaining dental treatment.  Based on the receipt 
of additional evidence, the RO, by rating decision dated in 
August 2004, granted service connection for hemorrhoids and 
bilateral hearing loss, assigned evaluations of 10 percent 
and noncompensable, respectively.  The veteran has continued 
to disagree with the denials of service connection and with 
the ratings assigned for his service-connected disabilities.  

The issue of entitlement to an initial compensable evaluation 
for bilateral hearing loss addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran sustained fractures of the second and third 
metatarsals of the left foot in service.  These fractures 
healed without residual disability.

2.  There is no competent medical evidence establishing that 
degenerative joint disease of the left foot, which was first 
documented many years after service, is related to service to 
include inservice fractures of the left second and third 
metatarsals. 

3.  The veteran's in-service complaints concerning the right 
knee were acute and transitory and resolved without residual 
disability.

4.  Degenerative joint disease of the right knee was 
initially demonstrated many years after service, and there is 
no competent medical evidence to link it to service.  

5.  The service medical records are negative for complaints 
or findings of a left knee disability.  

6.  Degenerative joint disease of the left knee was first 
documented many years after service, and there is no clinical 
evidence to link it to service, or a service-connected 
disability.  

7.  The service medical records are negative for findings 
pertaining to hypertension.

8.  Hypertension was initially shown many years after 
service, and there is no clinical evidence establishing that 
it is related to service.

9.  The veteran does not have a dental condition resulting 
from a combat wound or other service trauma.

10.  The veteran's hemorrhoids are no more than moderate, 
with frequent recurrences, but no evidence of anemia or 
fissures.  


CONCLUSIONS OF LAW

1.  A left foot disability was not incurred in or aggravated 
by active service, nor may arthritis be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).

2.  A right knee disability was not incurred in or aggravated 
by active service, nor may arthritis be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).

3.  A left knee disability was not incurred in or aggravated 
by active service, was not proximately due to or the result 
of a service-connected disability, nor may arthritis be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 
3.307, 3.309, 3.310(a) (2005).

4.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

5.  Claimed residuals of dental trauma were neither incurred 
in nor aggravated by service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2005).

6.  The criteria for an initial evaluation in excess of 10 
percent for hemorrhoids have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  In this case, 
the Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim.  As previously defined by 
the courts, those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Since the Court's decision is premised on the five 
elements of a service connection claim, it is the consensus 
opinion within the VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a service connection claim.

In the present appeal, the appellant was provided with notice 
in September 2002 of what type of information and evidence 
was needed to substantiate his claims for service connection 
for the disabilities at issue other than the claim involving 
service connection for residuals of dental trauma for the 
purpose of obtaining dental treatment, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
aforementioned disabilities.  A January 2004 letter provided 
the requisite information concerning the claim for residuals 
of dental trauma for the purpose of obtaining dental 
treatment.  Despite the inadequate notice provided to the 
appellant on these latter two elements, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993 (where the Board addresses a question that has not been 
addressed by the RO, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection for 
left foot and bilateral knee disabilities, hypertension and 
residuals of dental trauma for the purpose of obtaining 
dental treatment, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.  

It is noted that the veteran was issued a letter in November 
2004 which informed him of how he could substantiate his 
claim for a higher initial evaluation for hemorrhoids, along 
with details regarding his and VA's duties of providing 
information relating to his claim.  It is noted that this 
notice preceded the RO's review of the claim in a March 2005 
statement of the case.  Further, it is noted that the RO has 
assigned the earliest possible effective date (i.e. the date 
of his claim) for the current grant of a 10 percent rating 
for hemorrhoids.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
As such, there is no prejudice in reviewing his claim at this 
juncture. 

In sum, VA satisfied its duty to notify by means of the 
September 2002, January and November 2004 and May 2005 
letters from the RO to the appellant, as well as the 
statements of the case and the supplemental statement of the 
case.  The letters informed the appellant of what evidence 
was required to substantiate his claims and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession, pertinent to the appeal, to VA.  The statement of 
the case issued in September 2004 included the relevant laws 
and regulations regarding service connection.  The March 2005 
statement of the case included the Diagnostic Codes 
pertaining to the claims for increased ratings.  The RO 
letters, the rating decisions, the statements of the case and 
the supplemental statement of the case thus informed the 
appellant of what was needed to grant the appellant's claims 
in this case.  As such, the appellant was informed of the 
need to provide VA with any evidence in his possession 
pertinent to the appeal.  The Board concludes that this 
notice satisfied the VCAA notice requirements.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices concerning the claim for service connection for 
residuals of dental trauma for the purpose of obtaining 
treatment, and for an increased rating for hemorrhoids were 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, post-service private and 
VA medical records and the reports of VA examinations.  The 
appellant has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
appellant's statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claims.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to the claim.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).



	I.  Service connection 

Legal criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Where a veteran served 90 days or more during a period of war 
and hypertension or arthritis becomes manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

A.  Left foot and bilateral knee disabilities

The evidence supporting the veteran's claim includes the 
service medical records and post-service medical records.  
The service medical records disclose that the veteran was 
seen in August 1970 and again in August 1971 for complaints 
involving the right knee.  Effusion of the right knee was 
reported in August 1970 and the veteran had fluid drained 
from the knee.  He had moderate edema and an abrasion on the 
knee in August 1971.  The service medical records also show 
that a large valve, weighing 200, pounds fell on his left 
foot in December 1972.  An X-ray study revealed non-displaced 
simple fractures of the second and third metatarsals.  He was 
placed in a short-leg walking cast.  The cast was removed 
twice, first in January 1973, when an X-ray study revealed 
that the fracture was still present and he was re-casted.  

The evidence against the claims includes the service medical 
records and the post-service medical records, including the 
opinion of a VA physician.  With respect to the left foot, 
the Board observes that the feet were evaluated as normal on 
the separation examination in March 1973.  There is no 
clinical evidence of any problems involving the left foot for 
many years after service.  Private medical records show that 
the veteran was seen in January 1998 and reported that he had 
injured his left foot three days earlier.  An examination 
disclosed tenderness over the metatarsal area medially, first 
and second, of the foot.  

The veteran was examined by the VA in July 2004, at which 
time the claims folder was reviewed.  The examiner noted that 
the veteran had sustained fractures of the left second and 
third toes, but that they had healed by the final time the 
cast was removed.  This is supported by an X-ray study in 
March 1973 that revealed that the fractures had healed and 
the veteran could return to duty.  The examiner further noted 
that there was no reference to any residuals at the time of 
the separation examination in March 1973.  An X-ray study of 
the left foot on the July 2004 VA examination showed mild 
hypertrophic changes of the tarsal-metatarsal joints.  The 
examiner commented that there was no X-ray evidence of any 
residuals of the fractures of the metatarsals and that, 
therefore, it was unlikely that the degenerative changes of 
the left foot were the direct and proximate result of the 
injury sustained in service.  

With respect to the knees, the evidence against the claims 
consists of the service medical records which, other than the 
brief treatment in August 1970 and August 1971, are negative 
for complaints or findings concerning the right knee.  
Indeed, the service medical records are negative for 
complaints or findings of any left knee problems.  On a 
report of medical history in November 1972 in conjunction 
with the extension of his enlistment, the veteran referred to 
having swollen or painful joints.  During the hearing before 
the undersigned in January 2006, the veteran apparently 
asserted that this was a reference to his knees.  It must be 
observed that the veteran also denied at that time having a 
trick or locked knee.  Examinations of the knees in November 
1972 and on the separation examination in March 1973 failed 
to reveal an abnormality of either knee.  The initial 
clinical indication of any complaints involving the knees was 
approximately 25 years following service.  

Following the VA examination of the joints in July 2004, the 
pertinent impression was degenerative joint disease of each 
knee.  The examiner concluded that it was unlikely that the 
veteran's degenerative joint disease of the right knee was 
the direct or proximate result of any process of event 
related to service.  Similarly, he opined that there was no 
evidence that the veteran's degenerative joint disease of the 
left knee was a residual of the left foot fracture in 
service.  In any event, service connection has not been 
established for a disability of the left foot.  

The Board concludes, accordingly, that the medical findings 
on examination are of greater probative value than the 
veteran's allegations regarding the etiology of his current 
left foot and bilateral knee disabilities.  The Board finds, 
therefore, that the preponderance of the evidence is against 
the claims for service connection for these disabilities.  

B.  Hypertension 

The evidence supporting the veteran's claim for service 
connection for hypertension consists of his statements and 
private medical records showing hypertension many years after 
service.  

The service medical records are negative for complaints or 
findings of hypertension.  The Board points out that on the 
separation examination in March 1973, a clinical evaluation 
of the heart and vascular system was normal, and blood 
pressure was 110/70.  The initial indication of elevated 
blood pressure was in September 2001 when the veteran was 
seen for an increase in blood pressure which had been 
recorded at 170/110 at home.  The impression was 
hypertension.  The Board acknowledges that private medical 
records establish that medication has been prescribed for the 
veteran's hypertension.  The fact remains, however, there is 
no clinical evidence of hypertension during service or for 
many years thereafter.  

During the hearing, the veteran asserted that his 
hypertension was caused by exposure to ionizing radiation.  
The Board observes that hypertension is not a disease 
specific to radiation exposure, and the veteran has not 
claimed to have participated in a radiation-risk activity.  
See 38 C.F.R. § 3.309(d) (2005).  Similarly, it is not a 
radiogenic disease under 38 C.F.R. § 3.311 (2005).  Finally, 
the Board points out that the veteran has not presented any 
clinical evidence linking his claimed exposure to radiation 
to his hypertension.  In the absence of such evidence, the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection for hypertension.  



C.  Dental treatment 

Legal authority provides that various categories of 
eligibility for VA outpatient dental treatment-such as 
veterans having a compensable service- connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service- connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility), etc. 38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161.

As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it was due to 
combat wounds or other service trauma.  38 C.F.R. § 3.381(b).  
The significance of finding a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

During the hearing before the undersigned, the veteran 
testified to the effect that the dental work he had while in 
service ruined his teeth and he seeks treatment for his 
dental problems.  A review of his service medical records 
shows that he had several missing teeth, utilized a partial, 
and had several teeth with caries.  The Board notes that the 
veteran is not shown to be entitled to service connection or 
treatment under any of the possible classes of eligibility.  
For instance, there is no evidence that the veteran has a 
dental condition due to dental trauma in service.  
Consequently, there is no eligibility under Class IIa.  
Additionally, there is no eligibility for Class I dental care 
since he is not shown to have a service-connected compensable 
dental condition.  (See 38 C.F.R. § 4.150).  He also does not 
allege, and the evidence does not otherwise suggest, that he 
applied for dental treatment within a year of his release 
from active duty, so there could be no eligibility for one-
time Class II treatment for any service-connected 
noncompensable dental condition.  He also was not a POW, 
which could otherwise provide a basis of entitlement under 
Classes II(b) and II(c). Other classes discussed under 38 
C.F.R. § 17.161 are also not for application in the instant 
case.

The Board concludes, accordingly, that the preponderance of 
the evidence is against the claim for service connection for 
residuals of dental trauma for the purpose of obtaining 
outpatient treatment.

	II.  Higher initial rating-hemorrhoids 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for hemorrhoids, the 
Board must evaluate the relevant evidence since the effective 
date of the award; it may assign separate ratings for 
separate periods of time based on facts found - a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

A 20 percent evaluation may be assigned for hemorrhoids, 
external or internal, with persistent bleeding and with 
secondary anemia, or with fissures.  A 10 percent evaluation 
may be assigned for hemorrhoids which are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  When mild or moderate, a 
noncompensable evaluation will be assigned.  Diagnostic Code 
7336.

The VA examination conducted in July 2004 demonstrated that 
moderate external and internal hemorrhoids were present.  A 
few small skin tags were also noted.  While mild bleeding was 
reported, the Board emphasizes that the examiner specifically 
commented that there was no evidence of signs of anemia or 
fissures, the symptoms required for a higher rating.  Indeed, 
following the examination, the examiner stated that the 
veteran had mild to moderate hemorrhoids, and that while 
mildly active, they were generally under control with topical 
treatment.  The medical findings on examination are of 
greater probative value than the veteran's statements 
regarding the severity of his hemorrhoids.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim for an initial evaluation in excess of 10 percent 
for hemorrhoids.  


ORDER

Service connection for a left foot disability is denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability, to include on 
a secondary basis, is denied.

Service connection for hypertension is denied.

Service connection for the residuals of dental trauma for the 
purpose of obtaining outpatient dental treatment is denied.

An initial evaluation in excess of 10 percent for hemorrhoids 
is denied.



REMAND

The veteran also asserts that he is entitled to a compensable 
rating for his bilateral hearing loss.  The record discloses 
that the results of the audiometric tests conducted as part 
of the VA examination in July 2004 were deemed invalid.  In a 
statement received in January 2005, the veteran indicated 
that an audiometric test had been conducted at the VA clinic 
in Jackson, Mississippi in April 2004, and the veteran listed 
the results.  The Board notes that the actual report of the 
audiometric test is not of record, and there is no indication 
that the VA has attempted to obtain that report.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the Court in Dingess.

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers, VA and non-VA, from 
whom he has received treatment for 
bilateral hearing loss since 2002.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran.  Regardless of the veteran's 
response, the RO should attempt to obtain 
the report of the audiometric test 
conducted at the VA clinic in Jackson, 
Mississippi in April 2004, and any other 
records pertaining to a hearing loss from 
that facility.  

3.  The veteran should then be afforded a 
VA audiometric examination to determine 
the nature and extent of his bilateral 
hearing loss.  All necessary tests should 
be performed.  The claims folder should 
be made available to the examiner in 
conjunction with the examination.

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


